                        Case 1:20-cv-02205-VSB Document 10 Filed 04/17/20 Page 1 of 1
                                              KELLEY DRYE & WARREN LLP
                                                        A LIMITED LIABILITY PARTNERSHIP




                                                       101 P ARK AVENUE
  W ASHING T O N, DC                                                                               F A C SI MI L E

      CH IC AG O , I L
                                                      NEW YORK, NY 10178                        ( 21 2)   8 0 8 - 7 8 9 7

     HO U ST O N, T X                                                                          www.kelleydrye.com

  LO S    A NG EL E S , CA                                  (212) 808-7800

   S AN    D I EG O ,   C A

  P AR S I P PA N Y,     NJ                                                                     JOHN M. CALLAGY

    ST A MF O RD ,      C T                                                                DIRECT LINE: (212) 808-7718
BR U S S EL S ,   B E LG I U M
                                                                                          EMAIL: jcallagy@kelleydrye.com
     AFFILIATE OFFICE

     MUMBAI, INDIA




                                                           April 17, 2020



     BY EFILE
     The Honorable Vernon S. Broderick
     United States District Court, Southern District of New York
     Thurgood Marshall United States Courthouse
     40 Foley Square
     New York, New York 10007

                                 Re:   C.Q. v. Estate of David Rockefeller, et al.,
                                       Docket No. 20-cv-02205-VSB

     Dear Judge Broderick:

                    We represent defendants in the referenced matter. Pursuant to Your Honor’s
     Individual Rules and Practices in Civil Cases Section 4.I, we write to request that Your Honor
     “so-order” the parties’ stipulation and [proposed] order (the “Stipulation”) setting forth a briefing
     schedule on plaintiff’s motion to remand. The Stipulation also extends defendants’ time to
     respond to the complaint until forty-five days after a decision on the remand motion. In
     accordance with the Court’s ECF Rules & Instructions, the Stipulation has been electronically
     filed as ECF Docket No. 9.

                                                                        Respectfully,




                                                                        John M. Callagy



     cc: Danielle George, counsel for plaintiff (via ECF)
